Title: To George Washington from Moses McFarland, 18 July 1781
From: McFarland, Moses
To: Washington, George


                  
                     Sir
                     Boston July 18th 1781
                  
                  In Compliance with your Excellency’s Directions, communicated in a Letter of the 20th Ulto, I have made every Preparation to march those of the Corps of Invalids on this Station, to West Point; they will commence their March on the 19th Instant, & I hope will accomplish it in fifteen Days.
                  It has given me much uneasiness, to be unable to forward this Detachment sooner, but the want of Money, & the impossibility of obtaining any from the Treasury of this State for the Soldiery, untill this Time, will I hope, apologize for my not complying with your Excellencys Orders at an earlier Period.
                  The Detachment, consisting of four Commissioned Officers 4 Serjeants & 64 Rank & File is perhaps smaller than your Excellency’s Expectations, but it is as large as I could possibly make it, those which remain being totally unable to perform the March: they however can be employ’d to very good Advantage at the Post.  I have the Honor to be, with every possible Respect, Your Excellency’s most Obedient & very Humble Servant
                  
                     Moses McFarland Capt. Comdt
                  
               